Order entered April 15, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01735-CR
                                       No. 05-13-01736-CR
                                       No. 05-13-01737-CR

                      JAVIER A. MONTOYA-RODRIGUEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-56281-W, F12-56282-W, F13-58584-W

                                             ORDER
       The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 6, a DVD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Debi Harris and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE